                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 MICHAEL O’CALLAGHAN,                              Case No. 3:18-cv-1641-YY

               Plaintiff,                          ORDER

        v.

 CITY OF PORTLAND, MAYOR TED
 WHEELER, POLICE CHIEF DANIELLE
 OUTLAW, PACIFIC PATROL
 SERVICES, and RAPID RESPONSE BIO
 CLEAN,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on January 24, 2019. ECF 50. Magistrate Judge You recommended that the City of

Portland’s Motion to Dismiss under 28 U.S.C. § 1915(e)(e) be denied.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.



PAGE 1 – ORDER
§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       The City of Portland timely filed an objection (ECF 56), to which Plaintiff failed to

respond. The City of Portland objects to the portion of Magistrate Judge You’s recommendation

finding that Plaintiff’s allegation of poverty is not untrue.

       Magistrate Judge You held a hearing on the City of Portland’s Motion to Dismiss under

28 U.S.C. § 1915(e) to address the City’s allegations and concerns that Plaintiff’s allegation of

poverty in his Application to Proceed In Forma Pauperis is untrue. The City of Portland relied in

part on documents that it had previously submitted in a Ninth Circuit appeal of another case

involving Plaintiff, in which Plaintiff was also granted leave to proceed in forma pauperis.




PAGE 2 – ORDER
       At the hearing, Plaintiff responded to the City’s allegations that Plaintiff’s claims of

poverty are untrue. Plaintiff stated, consistent with his sworn in forma pauperis application, that

he has received no money from any trust funds in several years and that he has not received any

income from his family’s property in Hawaii since 2013 when he received $54,000 from the sale

of half of the property. He also stated that he has not received payments from his family’s

contract account in several years and that he has spent the $23,000 he received from exchange

traded funds in 2016. The determination of whether a plaintiff is entitled to in forma pauperis

status is within the Court’s discretion. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th

Cir. 1991). The Court agrees with Magistrate Judge You that Plaintiff was able to provide an

explanation as to each of the sources of income that the City of Portland claimed that he failed to

report on his in forma pauperis application.

       The Court ADOPTS the Findings and Recommendation (ECF 50) and the City of

Portland’s Motion to Dismiss under 28 U.S.C. § 1915(e) (ECF 19) is DENIED.

       IT IS SO ORDERED.

       DATED this 20th day of February, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
